                                                         Case 6:19-cv-00680-ADA Document 1-5 Filed 11/26/19 Page 1 of 2



Primary ID            Brand Name                 Company Name       Version or Model        GMDN Terms                          Device ID
3c6daa6e-8027-4e97-a054-876067656749
                      TRIOS                      3shape Trios A/S   TRIOS Pod               Dental CAD/CAM system, chairside    Primary: 05902768365559
0f5267a3-8d6f-4d97-b4d0-0dff8e9d7189
                      TRIOS                      3shape Trios A/S   TRIOS Standard- ScannerDental
                                                                                              Tip CAD/CAM system, chairside     Primary: 05902768365528
b81d7226-2dd8-4544-94a8-517c68b23fea
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Protection Tip Dental CAD/CAM system, chairside     Primary: 05902768365436
1126204b-d5ca-4462-85bd-266307ba5cd8
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Scanner Tip Dental CAD/CAM system, chairside        Primary: 05902768365429
01f70389-d90f-4de9-92fe-6e7e06a0f445
                      TRIOS                      3shape Trios A/S   TRIOS Protection Tip Dental CAD/CAM system, chairside       Primary: 05902768365672
21371de4-ca5f-4b95-bf15-5d5c86b8cc43
                      TRIOS                      3shape Trios A/S   TRIOS Calibration Tip Dental CAD/CAM system, chairside      Primary: 05902768365535
7f21245a-010e-433e-af27-44ecbe28cc85
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Calibration Tip Dental CAD/CAM system, chairside    Primary: 05902768365443
f5b779c3-6f49-4c41-8fa3-9e123cd6641e
                      TRIOS                      3shape Trios A/S   TRIOS Color Calibration Dental
                                                                                            Kit    CAD/CAM system, chairside    Primary: 05902768365580
1cf58487-d227-496b-a05f-a214a8042167
                      TRIOS                      3shape Trios A/S   TRIOS Color Scanner TipDental CAD/CAM system, chairside     Primary: 05902768365573
d784a8fe-64ea-451a-8177-685eba6fc8fb
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Pod for handle Dental CAD/CAM system, chairside     Primary: 05902768365498
421c9522-b01a-4b86-a149-3b505c43d078
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Pod for pen gripDental CAD/CAM system, chairside    Primary: 05902768365481
2d2ae100-086d-42a5-b7bd-7b210c6ad6dd
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Color Calibration
                                                                                            Dental
                                                                                               Kit CAD/CAM system, chairside    Primary: 05902768365450
77bd52cb-3352-44cf-bdea-82318b59b76c
                      TRIOS                      3shape Trios A/S   TRIOS Standard ScannerDental CAD/CAM system, chairside      Primary: 05902768365542
881010d6-fa3b-4bf4-a2f9-fdd535453972
                      TRIOS                      3shape Trios A/S   TRIOS cart              Dental CAD/CAM system, chairside    Primary: 05902768365566
78bae197-5ac7-4673-98dd-25578a8c0582
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 battery cart Dental CAD/CAM system, chairside       Primary: 05902768365511
e6b9b917-954b-44f6-90ed-1af3f0d8ccbd
                      TRIOS Patient Monitoring   3shape Trios A/S   2017-1                  Intraoral optical scanning system   Primary: 05902729752602
8fe30eab-c680-47f7-9bbc-3fe8cf7a4704
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 cart            Dental CAD/CAM system, chairside    Primary: 05902768365504
c9d5c995-d6eb-4f22-abc5-d6a6449c9059
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Pen grip scannerDental CAD/CAM system, chairside    Primary: 05902768365474
14ae35a6-e16a-469a-b9ed-67fd742606fa
                      TRIOS                      3shape Trios A/S   TRIOS Color scanner Dental CAD/CAM system, chairside        Primary: 05902768365597
d3f75e45-72ea-48bf-8027-022c38c65f55
                      TRIOS 3                    3shape Trios A/S   TRIOS 3 Handle scannerDental CAD/CAM system, chairside      Primary: 05902768365467
d62d8493-ce18-4bc4-8908-6c0eb835059b
                      TRIOS® 3                   3shape Trios A/S   S1-ACC-3                Dental CAD/CAM system, chairside    Primary: 05902768365924
4fe929c8-f677-44d5-8a99-45a292f0b299
                      TRIOS® 3                   3shape Trios A/S   S1P-2                   Dental CAD/CAM system, chairside    Primary: 05902768365863
d88238ba-5ce8-4d60-9dca-0e309e212fe9
                      TRIOS®                     3shape Trios A/S   TB-031                  Dental CAD/CAM system, chairside    Primary: 05902729752435 | Unit of Use: 05902729752466
e900f55d-5cce-4b1c-9d3f-c11486f7e8fd
                      TRIOS® 3                   3shape Trios A/S   S2-2                    Dental CAD/CAM system, chairside    Primary: 05902729752336
4fe69504-0133-446b-90c0-720e5fd18dbb
                      TRIOS® 3                   3shape Trios A/S   PS2-2                   Dental CAD/CAM system, chairside    Primary: 05902729752329
1ed80c8d-33b0-4c3a-a7fd-6a63791bf32e
                      TRIOS® 3                   3shape Trios A/S   PS2-1                   Dental CAD/CAM system, chairside    Primary: 05902729750745
f7d4b1ba-a744-4e73-9a42-147d751e635f
                      TRIOS®                     3shape Trios A/S   P13-tip                 Dental CAD/CAM system, chairside    Package: 05902768365764 | Primary: 05902729750110 | Package: 05902768365757
f8929da4-6d66-4d95-af49-4db651097a06
                      TRIOS®                     3shape Trios A/S   P12-tip                 Dental CAD/CAM system, chairside    Package: 05902768365733 | Primary: 05902729750103 | Package: 05902768365726
f064584d-4d88-4888-8285-77bc518eeab9
                      TRIOS®                     3shape Trios A/S   P13                     Dental CAD/CAM system, chairside    Primary: 05902768365955
f92a31b4-cc92-4ce9-90df-1bff6acec93d
                      TRIOS® 3                   3shape Trios A/S   S-Ckit-3DD              Dental CAD/CAM system, chairside    Primary: 05902729753302
e9295491-9090-4695-a661-772d4061e9b9
                      TRIOS® 4                   3shape Trios A/S   S3A-22                  Intraoral optical scanning system   Primary: 05902729753029
448d9f87-8b12-4073-93ad-005e55c23cb0
                      TRIOS® 4                   3shape Trios A/S   TSC-01                  Intraoral optical scanning system   Primary: 05902729752893
ae7d63c3-adc2-429b-a713-d33ea21cc5b6
                      TRIOS® 4                   3shape Trios A/S   S3-2                    Intraoral optical scanning system   Primary: 05902729752848
ad1c3842-751a-4ae5-a8f2-2271177e126f
                      TRIOS® 4                   3shape Trios A/S   S3P-2                   Intraoral optical scanning system   Primary: 05902729752800
c8bb7fbb-2672-43c3-a116-efd2e6ad7bee
                      TRIOS® 3                   3shape Trios A/S   S1A-12                  Dental CAD/CAM system, chairside    Primary: 05902729752589
152c5c0a-180e-4202-854a-537e7c536ae3
                      TRIOS® 3                   3shape Trios A/S   S1A-10                  Dental CAD/CAM system, chairside    Primary: 05902729752565
a0a9b361-6236-4cc6-885b-d0d0102769d3
                      TRIOS® 3                   3shape Trios A/S   S1A-9                   Dental CAD/CAM system, chairside    Primary: 05902729752558
c5b5a740-53a0-4e37-a1b3-66271a07736c
                      TRIOS®                     3shape Trios A/S   TB-03                   Dental CAD/CAM system, chairside    Primary: 05902729752367
120a545a-4e43-4c4c-af11-3968ab428897
                      TRIOS®                     3shape Trios A/S   TB-02                   Dental CAD/CAM system, chairside    Primary: 05902729752350
83ebcfda-b522-40da-9710-610f137c9e25
                      TRIOS®                     3shape Trios A/S   T12P-2                  Dental CAD/CAM system, chairside    Primary: 05902729752299
776237c8-f03d-4545-95ba-83df7c253550
                      TRIOS®                     3shape Trios A/S   T12A-2                  Dental CAD/CAM system, chairside    Primary: 05902729752275
44a0124e-7c95-49c3-87b2-74015ee33c30
                      TRIOS®                     3shape Trios A/S   TB-01                   Dental CAD/CAM system, chairside    Primary: 05902729750783
ec968611-ef05-4160-a74e-13ba58d09489
                      TRIOS® 3                   3shape Trios A/S   S2-1                    Dental CAD/CAM system, chairside    Primary: 05902729750752
e983cc2a-ccbf-406c-b545-500501389aa4
                      TRIOS® 3                   3shape Trios A/S   C3.0                    Dental CAD/CAM system, chairside    Primary: 05902729750080
9242b803-0273-4912-96cf-6c72e376eca2
                      TRIOS® 3                   3shape Trios A/S   S1-1                    Dental CAD/CAM system, chairside    Primary: 05902729750042
601a61aa-56e6-4a7a-a74c-59e954ed7fed
                      TRIOS® 3                   3shape Trios A/S   S1PI-1                  Dental CAD/CAM system, chairside    Primary: 05902768365894
e28d38a8-620b-4d9f-8d9d-e66fafe79b57
                      TRIOS® 3                   3shape Trios A/S   S1P-4                   Dental CAD/CAM system, chairside    Primary: 05902768365887
bbe0eb9a-ca52-4742-8f4e-9b7aef0019a0
                      TRIOS®                     3shape Trios A/S   S1-3                    Dental CAD/CAM system, chairside    Primary: 05902768365771
86b45d71-b137-4991-84c7-3a6291b5d197
                      TRIOS® 4                   3shape Trios A/S   TST-01                  Intraoral optical scanning system   Package: 05902729752930 | Primary: 05902729752879
c538da89-cd72-4e5d-acc0-c528a66f3ce7
                      TRIOS® 4                   3shape Trios A/S   S3P-8                   Intraoral optical scanning system   Primary: 05902729752817
a3c72ded-40b1-4d3d-8dfe-1425139494e8
                      TRIOS® 3                   3shape Trios A/S   S2A-9                   Dental CAD/CAM system, chairside    Primary: 05902729752534
8cfcd9bb-53f6-4528-8cb6-1aa7bc0a0cf6
                      TRIOS®                     3shape Trios A/S   C4.0                    Dental CAD/CAM system, chairside    Primary: 05902729752527
31e5e7d6-0ba3-461f-9e5b-65c7f40b9384
                      TRIOS® 3                   3shape Trios A/S   S2P-2                   Dental CAD/CAM system, chairside    Primary: 05902729752312
192534b6-2a31-4f44-aea8-e94dd5c0e108
                      TRIOS® 3                   3shape Trios A/S   S2-3                    Dental CAD/CAM system, chairside    Primary: 05902729750769
853b5554-9262-4749-99cf-b29ab3baac30
                      TRIOS® 3                   3shape Trios A/S   S2A-1                   Dental CAD/CAM system, chairside    Primary: 05902729750387
73219c65-5d23-4759-9aa4-6bc687866288
                      TRIOS® 3                   3shape Trios A/S   S1-2                    Dental CAD/CAM system, chairside    Primary: 05902729750059
b2b78848-be83-4f4b-af68-7a924701d53a
                      TRIOS®                     3shape Trios A/S   C3BP                    Dental CAD/CAM system, chairside    Primary: 05902729752343
e73b4172-2ad5-482d-99b7-d80329832390
                      TRIOS®                     3shape Trios A/S   T12A-1                  Dental CAD/CAM system, chairside    Primary: 05902729752268
30172b40-68d3-4f8b-b809-bcc3b3a20c90
                      TRIOS®                     3shape Trios A/S   C3B                     Dental CAD/CAM system, chairside    Primary: 05902729750776
37bc9d34-a69f-4453-a8a6-d50317c0355d
                      TRIOS® 3                   3shape Trios A/S   S2A-5                   Dental CAD/CAM system, chairside    Primary: 05902729750394
f1d7600d-cc91-41c8-8cec-d4ed8ed1820e
                      TRIOS® 3                   3shape Trios A/S   S-Ctip                  Dental CAD/CAM system, chairside    Primary: 05902729750028
e4ae37bd-3779-4353-be77-447a2499abef
                      TRIOS® 3                   3shape Trios A/S   S1-ACC-1                Dental CAD/CAM system, chairside    Primary: 05902768365900
0560a98c-3db2-4c09-aac4-d624089d9f19
                      TRIOS® 3                   3shape Trios A/S   S1P-3                   Dental CAD/CAM system, chairside    Primary: 05902768365870
76669000-d2f9-44e9-a2d7-c44fa4b0a151
                      TRIOS® 3                   3shape Trios A/S   S1P-1                   Dental CAD/CAM system, chairside    Primary: 05902768365856
44c6ea23-c7cd-4f6e-b42e-25d7a89838e6
                      TRIOS® 3                   3shape Trios A/S   S1A-4                   Dental CAD/CAM system, chairside    Primary: 05902768365825




                                                                                                                                                                                                     5
                                                   Case 6:19-cv-00680-ADA Document 1-5 Filed 11/26/19 Page 2 of 2



8212ee78-2644-415e-9afa-45f506459eb7
                       TRIOS® 3            3shape Trios A/S   S1A-1      Dental CAD/CAM system, chairside    Primary: 05902768365795
f7670f3f-5ba0-4209-a3b8-f7b78d29fbe5
                       TRIOS® 3            3shape Trios A/S   S1-4       Dental CAD/CAM system, chairside    Primary: 05902768365788
25c283fd-0c7c-4cb2-9549-a6cd30847f35
                      TRIOS® 4             3shape Trios A/S   S3A-18     Intraoral optical scanning system   Primary: 05902729753012
62302973-825e-4316-a9b6-fe56223f95f7
                      TRIOS® 4             3shape Trios A/S   TST-03     Intraoral optical scanning system   Primary: 05902729752886
69899cad-b9aa-4e6b-8920-215edc8e2781
                      TRIOS® 4             3shape Trios A/S   PS3-4      Intraoral optical scanning system   Primary: 05902729752862
6a372d9b-c196-4083-a36d-ec42e7fb3f6a
                      TRIOS® 4             3shape Trios A/S   S3A-14     Intraoral optical scanning system   Primary: 05902729752831
68f3284b-c906-43ab-ad83-68dab4f4cd1b
                      TRIOS® 4             3shape Trios A/S   S3A-10     Intraoral optical scanning system   Primary: 05902729752824
ad7b7b12-6724-4db3-8d49-510a8b915c73
                       TRIOS® 3            3shape Trios A/S   S1A-11     Dental CAD/CAM system, chairside    Primary: 05902729752572
e26ca42a-9424-44be-968e-f2e65b4cfd3c
                       TRIOS® 3            3shape Trios A/S   S2A-10     Dental CAD/CAM system, chairside    Primary: 05902729752541
9b6c5e62-dfc2-4b64-9797-116988dd3938
                       TRIOS®              3shape Trios A/S   PP13       Dental CAD/CAM system, chairside    Primary: 05902768365993
7d6060b7-05da-4530-bb00-d62c5161f0b4
                      TRIOS®               3shape Trios A/S   T12-Ctip   Dental CAD/CAM system, chairside    Package: 05902768365740 | Primary: 05902768365986
718e7bb9-e765-4013-9543-6e865c368aef
                      TRIOS®               3shape Trios A/S   P13-Ckit   Dental CAD/CAM system, chairside    Primary: 05902768365962
b016066e-9759-4f51-8e10-31bd44c1105b
                       TRIOS® 3            3shape Trios A/S   S1-ACC-2   Dental CAD/CAM system, chairside    Primary: 05902768365917
1b22b668-dc65-498c-b90c-2218ad95585a
                       TRIOS® 3            3shape Trios A/S   S1A-3      Dental CAD/CAM system, chairside    Primary: 05902768365818
574694ad-d202-431b-8e4a-0502b8b967b8
                      TRIOS® 3             3shape Trios A/S   S1A-2      Dental CAD/CAM system, chairside    Primary: 05902768365801
821e2809-81ef-4dc2-be9b-4d09c0f5b6c9
                       TRIOS®              3shape Trios A/S   TB-031-W   Dental CAD/CAM system, chairside    Primary: 05902729753074 | Unit of Use: 05902729752466
1441a0ae-da55-4879-a10a-c672aa2ef531
                      TRIOS®               3shape Trios A/S   C4.1       Dental CAD/CAM system, chairside    Primary: 05902729752961
14340faa-0ef0-4bf9-b7bc-39cf6d1760e7
                      TRIOS® 4             3shape Trios A/S   TST-02     Intraoral optical scanning system   Primary: 05902729752909
acd445bd-3a2e-46c5-a10d-037e885247a4
                      TRIOS® 4             3shape Trios A/S   PS3-2      Intraoral optical scanning system   Primary: 05902729752855
c43dfafd-d0f9-4c03-808a-30500fb72de0
                       TRIOS®              3shape Trios A/S   TB-021     Dental CAD/CAM system, chairside    Primary: 05902729752428 | Unit of Use: 05902729752459
96251f46-44e3-4705-86d5-514e8faf4079
                       TRIOS®              3shape Trios A/S   TB-011     Dental CAD/CAM system, chairside    Primary: 05902729752411 | Unit of Use: 05902729752442
024295dc-cf0d-49ac-a52d-164c502c7963
                       TRIOS® 3            3shape Trios A/S   S2A-2      Dental CAD/CAM system, chairside    Primary: 05902729752305
14fa494d-45d4-475f-83d5-b4652a32fc6c
                       TRIOS®              3shape Trios A/S   T12P-1     Dental CAD/CAM system, chairside    Primary: 05902729752282
8d9959cd-9209-47f2-b8e9-27476a85f5c7
                       TRIOS® 3            3shape Trios A/S   S2P-1      Dental CAD/CAM system, chairside    Primary: 05902729750400
4966c489-9124-4bdd-9b42-685e3eac7f63
                       TRIOS® 3            3shape Trios A/S   S-tip      Dental CAD/CAM system, chairside    Primary: 05902729750127 | Package: 05902768365719
87d550f1-a1c9-4dee-9f1b-b0eb6b8d6b67
                       TRIOS® 3            3shape Trios A/S   PS1-1      Dental CAD/CAM system, chairside    Primary: 05902729750073
392663d0-70c5-4062-8b08-44395971a9dc
                       TRIOS® 3            3shape Trios A/S   PS1-2      Dental CAD/CAM system, chairside    Primary: 05902729750066
4d590a96-beb7-4331-a6cd-bd10495406df
                       TRIOS® 3            3shape Trios A/S   S-Ckit     Dental CAD/CAM system, chairside    Primary: 05902729750035
3ff50a58-2e10-40c6-9912-f7a71d5edd16
                       TRIOS® 3            3shape Trios A/S   S-Ptip     Dental CAD/CAM system, chairside    Primary: 05902729750011
9e12fda6-3ac8-42ab-a3ae-2ffa51ac2bf4
                      3Shape Scan Bodies   3shape Trios A/S   SSsys      Dental CAD/CAM system, laboratory   Primary: 05902729752763
7db233cf-e673-4a00-90a7-58973371e4ab
                      3Shape Scan Bodies   3shape Trios A/S   DYsys      Dental CAD/CAM system, laboratory   Primary: 05902729752671
55102744-a8ce-446a-a4f3-8a6b22697cb3
                      3Shape Scan Bodies   3shape Trios A/S   DXsys      Dental CAD/CAM system, laboratory   Primary: 05902729752664
5290974f-2f20-4920-bfd6-37ea38e737bd
                      3Shape Scan Bodies   3shape Trios A/S   NRsys      Dental CAD/CAM system, laboratory   Primary: 05902729752701
273e2b40-0421-4229-82af-dc35ea36a580
                      3Shape Scan Bodies   3shape Trios A/S   DAsys      Dental CAD/CAM system, laboratory   Primary: 05902729752657
e3ae5ffe-ae5d-475e-a5d4-314c692b01d5
                      3Shape Scan Bodies   3shape Trios A/S   BEsys      Dental CAD/CAM system, laboratory   Primary: 05902729752633
7bbca295-837e-4a86-bb8b-9ed97b0a5026
                      3Shape Scan Bodies   3shape Trios A/S   BIsys      Dental CAD/CAM system, laboratory   Primary: 05902729752619
658630a6-ff61-4a52-8d61-8ec2766182ba
                      3Shape Scan Bodies   3shape Trios A/S   SBsys      Dental CAD/CAM system, laboratory   Primary: 05902729752749
ea8e1e9c-bade-4f43-b3dc-f51d56cc649c
                      3Shape Scan Bodies   3shape Trios A/S   OTsys      Dental CAD/CAM system, laboratory   Primary: 05902729752732
c59c9424-4c5f-45b1-af02-24befd812f84
                      3Shape Scan Bodies   3shape Trios A/S   NAsys      Dental CAD/CAM system, laboratory   Primary: 05902729752725
827d6bb8-e3d6-4896-9d23-c723cfa7dc79
                      3Shape Scan Bodies   3shape Trios A/S   DEsys      Dental CAD/CAM system, laboratory   Primary: 05902729752688
c6843f11-4fef-41fe-a56a-06f43bfe9c73
                      3Shape Scan Bodies   3shape Trios A/S   CCsys      Dental CAD/CAM system, laboratory   Primary: 05902729752640
4babe61e-b653-41fa-a868-381057c733b3
                      3Shape               3shape Trios A/S   A47.SB     Dental CAD/CAM system, chairside    Primary: 05902729750820
26602f71-66c3-4c1e-bb4d-ca18a6a10394
                      3Shape               3shape Trios A/S   A47.NR     Dental CAD/CAM system, chairside    Primary: 05902729750813
4f36e2c9-bdd1-4665-933b-ef511882ad42
                      3Shape Scan Bodies   3shape Trios A/S   NRDsys     Dental CAD/CAM system, laboratory   Primary: 05902729752718
940d243c-61c5-421d-9cd7-99e943febbd4
                      3Shape Scan Bodies   3shape Trios A/S   ZTsys      Dental CAD/CAM system, laboratory   Primary: 05902729752770
c8745ee2-a640-4aee-b7a0-1f5c1dff852c
                      3Shape Scan Bodies   3shape Trios A/S   SBDsys     Dental CAD/CAM system, laboratory   Primary: 05902729752756
a8ee876d-871a-41e6-b2a9-2c85d6d2758b
                      3Shape Scan Bodies   3shape Trios A/S   NBsys      Dental CAD/CAM system, laboratory   Primary: 05902729752695
a5501688-8c5a-45f8-b428-3fa7f2596127
                      3Shape Scan Bodies   3shape Trios A/S   BCsys      Dental CAD/CAM system, laboratory   Primary: 05902729752626
cc7abb4f-c6e4-4d4f-84dc-5ab9964059b8
                      3Shape               3shape Trios A/S   A47.B      Dental CAD/CAM system, chairside    Primary: 05902729750806
0574fb68-c305-416c-ae30-9a6c55b940e5
                      3Shape               3shape Trios A/S   A47.A      Dental CAD/CAM system, chairside    Primary: 05902729750790
